DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "123" have both been used to designate “the chamber and the cartridge”; and  “160” and “161” (pointed in the same portion/area in fig. 1A); Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the chamber-interfacing portion” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Page 5 recites: “a first portion 171 extending substantially parallel to the first portion of the vapour passageway 161 into the chamber” should be -- a first portion 171 extending substantially parallel to the first portion 161 of the vapour-cooling passageway 160 into the chamber 120--
Page 11 recites: “and houses the air inlet passageway 171, 172 and first portion 161” should be –and houses the 1st and 2nd portion of the air inlet passageway 171, 172 and first portion 161--
Page 5 recites: “the first portion of the vapour passageway 161” should be –the first portion 161 of the vapour-cooling passageway 160--
Only one Element 162 but it has been calling/naming in different such as “coiled second portion 162; coiled portion 162; curved portion 162; second portion 162; coiled section of the passageway 162; curve path portion 162; internal passageway 162” 
(Note: Applicant is reminded to revise the whole Specification in proper, clear, concise and exact terms; and be consistence of naming/calling to each of element throughout. Since, there were so many issues throughout the Specification with different terminologies naming/calling created confusing; and above was just a couple issue that Examiner wanted to show).
Claim Objections
Claims 25; 30 are objected to because of the following informalities:  
Claims 25; 30 recites: “a curved path” should be --a curve path portion--
  Appropriate correction is required.
Note: Applicant is reminded to use all the terms in consistence manner in order to prevent confusing to the claim languages).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Oglesby et al. (US 8851083) is the closest prior art of record regard to claim 1. However, Oglesby does not teach: “the vapour-cooling passageway defining a length that reduces a temperature of the vapour as the vapour is transported through the vapour-cooling passageway, and wherein a portion of the vapour-cooling passageway follows a coils path confined to a plane extending substantially orthogonal to the longitudinal axis”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 3-6; 8; 11-23; and 32 are dependent on claim 1 and are therefore allowable.
With regard to claim 24, Oglesby et al. (US 8851083) is the closest prior art of record regard to claim 24. However, Oglesby does not teach: “a portion of the vapour-cooling passageway defining a coiled path confined to a plane extending substantially orthogonal to the longitudinal axis”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 24. These limitations, in combination with the remaining limitations of claim 24, are neither taught nor suggested by the prior art of record, therefore claim 24 is allowable.
Claims 25-26; and 29-30 are dependent on claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831